Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 4/13/22 are hereby entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims the limitations of “generate one or skeleton coordinates of the user in the received digital image data”, however, Applicant’s specification does not disclose “skeleton coordinates” nor that they are “generat[ed]…in” the received data.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the detected ball".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "and skeleton” and it is unclear if this is the same as or different from the “skeleton representation” also claimed.
Claim 11 recites the limitation "the performance piece".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9, 11, and 13-18 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 11, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method comprising:
	[…]
receiving […] data and correlated time data;
determining […] from the […] data an object and coordinates for the object in the received […] data;
determine a position and a next expected location of the performance piece in the received data based on received data;
determine a position and a next expected location of a skeleton representation of the user;
detecting a change in location of one of the performance piece and the skeleton
representation from the respective next expected locations; and
performing interaction detection to determine an interaction between the performance piece and the skeleton representations and generate interaction data.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a mobile computing device comprising a processor and at least one integrated digital camera and a plurality of programming instructions, digital image data, one or more provider electronic devices, and/or employing machine language classifiers, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a mobile computing device comprising a processor and at least one integrated digital camera and a plurality of programming instructions, digital image data, one or more provider electronic devices, and/or employing machine language classifiers, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180099201 A1 by Marty et al (“Marty”), in view of PGPUB US 20200320719 A1 by Lee et al (“Lee”).
In regard to Claims 1 and 11, Marty teaches an apparatus, comprising:
a mobile computing device including a processor […] and a plurality of programming instructions…device to:
	(see, e.g., p49);
receive digital image data from [one or more sensors] wherein the received image data includes time meta data and represents a performance of a user using a performance piece,
(see, e.g., p28; see, e.g., p44 in regard to “time meta data”);
determine…object data comprising one or more object types and one or more coordinates associated with one or more objects present in at least a portion of the received data,
(see, e.g., p15-16, 93);

identify a position of the performance piece in the received data based on at least a portion of the object data,
(see, e.g., p28);
determine pixel coordinates in the digital image data for each detected object;
(see, e.g., p15-16, 93);
generate one or more skeleton coordinates of the user in the received digital image data,
(see, e.g., p96,  in regard to ball path logic (“skeleton coordinates”) being generated based on body motion data (“image data”));
determine a next expected location of the detected ball and skeleton…object coordinates,
(see, e.g., p96-97 in regard to the ball path logic approximating “the expected trajectory of the ball” based on, inter alia, the “last known location of the ball”);
determine a next expected location of one or more portions of the skeleton
representations of the user based on the received data,
	(see, e.g., p96, “can analyze the body position of the person dribbling and/or passing the ball based on the body motion data”);
detect a change…performance piece,
(see, e.g., p98);

detect a change in location of the one or more portions of the skeleton representations of the user from the next expected location of the one or more portions of the skeleton representations, and
(see, e.g., p99);
perform interaction detection to determine an interaction between the performance piece and the skeleton representations and generate interaction data
(see, e.g., p117-118).
Furthermore, while Marty teaches employing a smartphone as the computing device it may not teach whereby the smartphone employs an integrated camera to do image capture that is then used to characterize the motion of various object, however, in an analogous reference Lee teaches that feature (see, e.g., p31);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have added the integrated camera and use of image data as taught by Lee to the smartphone otherwise taught by Marty, in order to provide additional image data to better characterize the object’s and subject’s motion.

Claims 2-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marty, in view of Lee, further in view of PGPUB US 20140081436 A1 by Crowley et al (“Crowley”).
In regard to Claim 2, while Marty teaches the computing device interacting with a remote device (see, e.g., F1, s1520 and 1522) it may not also teach employing the remote device providing functions otherwise performed by the computing device (a “provider electronic device”), however, in an analogous reference Crowley teaches this feature (see, e.g., p37);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the client/server computing model taught by Crowley instead of the model taught by Marty in order to generate more flexibility in the system.
In regard to Claims 3 and 13, see rejection of Claim 2.  Also, in regard to employing such machine learning classifiers, Marty teaches this feature at, e.g., p104.
In regard to Claims 4-8 and 14-18, see rejection of Claim 2 in regard to employing “one or more provider electronic devices”.  Otherwise, Marty teaches these limitations.  See, e.g., p70 in regard to different modes being employed (“performance mode”) and otherwise see, e.g., p53.
In regard to Claim 9, see Marty at, e.g., F4, s1612.

Response to Arguments
	Applicant argues on page 7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    105
    716
    media_image1.png
    Greyscale

Applicant’s argument is unpersuasive to the extent that Applicant cites no specific case law or particular portion of the 2019 PEG.
	

Applicant argues on page 8 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image2.png
    179
    709
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    105
    716
    media_image1.png
    Greyscale

Applicant’s argument is unpersuasive.  Applicant’s claim is made “comprising” and thereby open-ended and Marty’s teaching of using multiple cameras is still within the BRI of the claimed limitations to the extent that Applicant does not claim that its image analysis employs, e.g., “only” or “solely” data derived from a single camera.  Applicant’s specification does not specifically define (or even mention) “skeleton coordinates” and it is not a term of art.  And Marty teaches a ball path logic which generates a prediction/representation (“skeleton”) of the future coordinates of both the object and the human subject and this is within the BRI of the claimed limitation in question.  Applicant does not claim “ball position” nor “ball” so it is unclear what Applicant is referring to in its argument.  

Applicant further argues on page 8 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image3.png
    118
    679
    media_image3.png
    Greyscale

Applicant’s arguments are unpersuasive because Applicant is nor currently claiming any of these limitations.
Applicant further argues on page 8 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image4.png
    225
    685
    media_image4.png
    Greyscale

Applicant’s argument is unpersuasive because Applicant does not reference what limitations that Marty allegedly fails to teach.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715